DETAILED ACTION

Response to Amendment
Claims 1-6 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 5/24/2021.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/24/2021 with respect to instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an alkaline secondary battery including positive and negative electrodes and a separator, the positive electrode active material contains a mixture of silver oxide and a bismuth-silver complex oxide, and wherein a discharge curve is obtained when the battery that is fully charged is discharged with a constant current until a battery voltage drops to 1 V, and has a discharge curve with the specific characteristics as set forth in the claim.
JP-52142241 is considered to be the prior art reference of record closest to the aforementioned limitations of instant independent claim 1.  However, as persuasively argued by the Applicants, this reference does not disclose nor render obvious all of the aforementioned limitations of instant independent claim 1.  Namely, JP-52142241 has a different chemistry relating to the positive and negative electrodes from different materials therein than the instant claims.  As such, a discharge curve of the JP-‘241 reference will not have the explicit characteristics of the instant claims.  Further, the prior art references listed on P6 of the 2/23/2021 office action, Iltchev et al., Specht et al., Kitagawa et al., and Eylem et al. all contain similar electrode materials as that of the instant claims, however, they are not explicitly the same materials and as such, any discharge curves of these references will not display the characteristics of the instant claims.
A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725